DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 11 March 2019.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 July 2020 was filed after the mailing date of the initial disclosure. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 19 is objected to because of the following informalities: typographical errors; the presenting limitation is improperly capitalized.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, Claims 9 and 19 contradict the if statement set forth in the independent claims.  The independent claims recite that a selectable option is presented if a new event has a higher priority score.  Therefore, it is unclear how a selectable option is presented if a new event has a lower priority score, do both situations result in selectable options?  Are the priority rules adaptable, when does each scenario occur?  Because it is unclear when the second “if” statement occurs within the claimed steps, the metes and bounds of the limitations are indeterminable.  For examination purposes the “if” statements are interpreted as any user designated prioritization rule or function that can be used to customized when replacement may occur or be desired. Clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	The claims recite receiving a request, identifying conflicting calendar events, comparing/ranking generated priority scores and presenting selectable options to replace events based on the priority scores and replacing the events.  These limitations, as drafted, illustrate a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind.  Receiving a request, identifying conflicts, generating a score, comparing scores/ranking scores, presenting options and replacing calendar events illustrate a series of observations 
This judicial exception is not integrated into a practical application.  The claims recite a processor and memory storing executable instructions as well as an application of a statistical machine learning model.  These elements are recited at a high level of generality and merely automate the generating a score step and apply the exception in a generic computerized environment.  Each of the additional elements is no more than mere instructions to apply the exception and accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements of the claims amount to no more than mere instructions to apply the exception using generic computer components in a generic computer environment.  The same analysis applies here in 2B and does not provide an inventive concept.  
Dependent claims 2-10, 12-15 and 17-20 include all of the limitations of the independent claims and therefore recite the same abstract idea.  The claims further narrow the mental process/abstract idea by describing the factors being used in the analysis and describing the type of modeling, describing additional types of data received and modifications that can be made to the generated score as well as assignment of a score.  The digital calendar assistant is merely a generically recited computer component capable of receiving data and does not integrate the abstract idea into a practical application, nor does it amount to significantly more.
For these reasons there is no inventive concept and Claims 1-20 are not drawn to eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madsen et al. (US 2009/0165022).
As per Claim 1 Madsen teaches:
A method for prioritizing calendar events with artificial intelligence, the method comprising: 
receiving a request to schedule a new calendar event for a specified time period (Madsen Fig. 8 item 802 illustrates receiving an event request, [0095-0096] describes receiving an event request that includes event information that specifies a time for the event as well as other information) ; 
identifying a conflicting calendar event during the specified time period (Madsen [0082] describes conflict resolution for requesting parties, [0090-0091, 0096] describe resolving conflicts between newly requested and existing events, [0125] describes resolving identified conflicts between previously scheduled events and requested events); 
comparing an event priority score for the new calendar event with an event priority score for the conflicting calendar event (Madsen Fig. 8 item 810, [0002, 0004, 0078-0079, 0082-0084, 0090-0091, 0104, 0113, 0119, 0125] describe comparing the priority scores associated with different events during conflict resolution and the prioritization processing), 
wherein the event priority scores are generated via application of a statistical machine learning model to a plurality of factors associated with the new calendar event and the conflicting calendar event (Madsen Fig. 8 item 808, ; and 
presenting a selectable option to replace the conflicting calendar event with the new calendar event if the event priority score for the new calendar event is higher than the event priority score for the conflicting calendar event (Madsen Fig. 8 item 812 describes generating a list of proposed events based on priority scores and conflicts, [0002, 0005, 0090-0091, 0125-0128] describe the ability to generate proposed events that are selectable based on the comparison of the priority scores to replace an existing event with the new event if it has a higher priority or according to any designated prioritization rule).  
As per Claim 2 Madsen further teaches:
wherein the plurality of factors comprises one or more attributes of one or more potential attendees of each of the new calendar event and the conflicting calendar event (Madsen describes utilizing user data including social, spatial, temporal and logistical data associated with designated attendees of a potential event as is further illustrated and described in at least Figs. 3, 7 and [0002-0005, 0082-0084, 0093, 0097-0099, 0102]).  
As per Claim 3 Madsen further teaches:
wherein the one or more attributes comprise at least one of: a seniority of a potential attendee within an organization; a tenure of a potential attendee within an organization; a salary range of a potential attendee within an organization; performance review data for a potential attendee within an organization; a geographic office location of a potential attendee; and an organizational title of a potential attendee (Madsen Figs. 3, 7 and [0002-0005, 0082-0084, 0093, 0097-0099, 0102] describe using organizational position titles for attendees when resolving conflicts as well as location information and other designated user/relationship data).  
As per Claim 4 Madsen further teaches:
wherein the plurality of factors comprises one or more event parameters of each of the new calendar event and the conflicting calendar event (Madsen Figs. 3, 7 and [0002-0005, 0082-0084, 0090-0099, 0102] describe utilizing data including social, spatial, temporal and logistical data along with specified event parameters when resolving conflicts between existing and newly requested events).  
As per Claim 5 Madsen further teaches:
wherein the one or more event parameters comprise at least one of: a time when each event was booked; an agenda associated with each event; a duration associated with each event; a location where each event is to be held; a type of attendance requested for each event; a time of day when each event is to be held; a day of the week when each event is to be held; and an event history of each event (Madsen Figs. 3, 7 and [0002-0005, 0082-0084, 0090-0099, 0102] describe utilizing data including social, spatial, temporal and logistical data along with specified event parameters comprising event times, .  
As per Claim 6 Madsen further teaches:
wherein the type of attendance requested for each event comprises one of: an electronic attendance; and an in-person attendance (Madsen [0099] any information parameter can be designated as optional or required, i.e. if an attendee is required, e.g. the type of attendance being in-person).  
As per Claim 7 Madsen further teaches:
 wherein the statistical machine learning model is a feature selection model (Madsen [0123-0124] describe utilizing statistical and machine learning techniques for event feature selection).  
As per Claim 8 Madsen further teaches:
wherein the statistical machine learning model is a Bayesian model (Madsen [0123-0124] describe utilizing a Bayesian method).  
As per Claim 9 Madsen further teaches:
presenting a selectable option to replace a different calendar event in the specified time period with the new calendar event if the event priority score for the new calendar event is lower than the event priority score for the conflicting calendar event (Madsen Fig. 8 item 812 describes generating a list of proposed events based on priority scores and conflicts, [0002, 0005, 0090-0091, 0125-0128] describe the ability to generate proposed events that are selectable based on the comparison of the priority scores to replace an existing event with the new event according to any designated prioritization rule).  
As per Claim 10 Madsen further teaches:
wherein the request is received by a digital calendar assistant (Madsen the request is received by the W4 Comm illustrated in at least Figs. 3-7 which includes an attribution, prioritization, correlation, attention and scheduling engines, e.g. a digital calendar assistant). 
As per Claim 11 the limitations set forth are substantially similar to those in Claim 1 and are therefore rejected based on the same reasons and rationale set forth in the rejection of Claim 1 above.  Regarding the additional limitations, Madsen further teaches:
A system for prioritizing calendar events with artificial intelligence, comprising: a memory for storing executable program code; and one or more processors, functionally coupled to the memory, the one or more processors being responsive to computer-executable instructions contained in the program code and operative to (Madsen Figs. 3, 5, 6, 7 illustrate and are described as a system that uses machine learning to prioritize calendar events and includes memory storage and processors to execute code);
rank the new calendar event and each of the plurality of existing calendar events based on an event priority score assigned to each calendar event (Madsen [0078-0079, 0082-0084, 0099, 0104-0107, 0112, 0119] describing ranking events using a priority score for prioritization and conflict resolution); and 
replace one of the existing calendar events that is ranked lower than the new calendar event with the new calendar event (Madsen (Madsen Fig. 8 item 812 .  
As per Claim 12 Madsen further teaches:
receive feedback from the organizer of the meeting indicating that the ranking of the calendar events is incorrect (Madsen [0079-0080, 0104-0105, 0111-0114, 0119] describes receiving feedback from users’, either organizers or attendees, of previously successful meetings and any past interactions, e.g. indicating that a meeting ranking was correct/incorrect); and 
modify an event priority score associated with at least one existing calendar event on the organizer's electronic calendar (Madsen [0084-0085, 0104-0105, 0111-0114, 0131] describe the ability to modify priority scores associated with events in a user’s calendar).  
As per Claim 13 Madsen further teaches:
receive feedback from the invitee of the meeting indicating that the ranking of the calendar events is incorrect (Madsen [0079-0080, 0104-0105, 0111-0114, 0119] describes receiving feedback from users’, either organizers or attendees, of previously successful meetings and any past interactions, e.g. indicating that a meeting ranking was correct/incorrect); and 
modify an event priority score associated with at least one existing calendar event on the invitee's electronic calendar (Madsen [0084-0085, 0104-0105, .  
As per Claim 14 Madsen further teaches:
assign an event priority score to each calendar event on the organizer's electronic calendar, and wherein the assigning comprises applying a statistical machine learning model to a plurality of factors associated with each of the calendar events on the organizer's electronic calendar (Madsen Fig. 8 item 808 illustrates generating a priority score of an event relative to each attendee/organizer as is further described in at least [0078, 0082-0084, 0104-0107, 0123-0125] describing applying statistical and machine learning techniques to factors for the events in the users’ calendar), and 
(Madsen .  
As per Claim 15 Madsen further teaches:
assign an event priority score to each calendar event on the invitee's electronic calendar, and wherein the assigning comprises applying a statistical machine learning model to a plurality of factors associated with each of the calendar events on the invitee's electronic calendar (Madsen Fig. 8 item 808 illustrates generating a priority score of an event relative to each attendee/organizer as is further described in at least [0078, 0082-0084, 0104-0107, 0123-0125] describing applying statistical and machine learning techniques to factors for the events in the users’ calendar).
As per Claims 16-20 the limitations set forth are substantially similar to those in Claim 1, 2, 4, and 9-10 and are therefore rejected based on the same reasons and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US 2008/0243582) Managing Conflicting Calendar Entries.
Oral et al. (US 2009/0055235) Assisted Handling of Cascading Meeting Changes.
Bush et al. (US 2009/0210351) Minimizing Redundant Meetings.
Goldsmith et al. (US 2014/0188541) Situation and Global Context Aware Calendar, Communication and Relationship Management.
Avalos Vega et al. (US 2018/0336533) Cognitive Adaptation to User Behavior for Personalized Automatic Processing of Events.
Fama et al. (US 2019/0130329) Automatic Scheduling of a Workforce.
Dotan-Cohen et al. (US 2019/0213557) Multi-Calendar Harmonization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623